Citation Nr: 1638890	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-46 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for hypertension, also claimed as secondary to an acquired psychiatric disorder and service-connected heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. A., Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to December 1969.  His decorations for his active duty service include a Navy Achievement Medal with "V" device.

These matters are on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2015, this case was remanded for further development.  The claim for service connection for an acquired psychiatric disorder is now ready for disposition.

In April 2016, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of any additional evidence.

Although a Veteran might only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has PTSD at this time.

2.  The Veteran's psychiatric disability did not originate in service or until years thereafter, and psychiatric disability is not otherwise etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed acquired psychiatric disability.

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2015).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2015).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5.  See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App.  283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, that is related to his service.

The record reflects that the Veteran was awarded the Navy Achievement Medal with Combat "V" Device which is indicative of combat against the enemy.  In June 2009, the RO made a formal finding corroborating his claimed combat-related in-service stressors and conceding his participation in combat.  Thus, the only remaining issue is whether the Veteran now actually suffers from PTSD, or another psychiatric disability that was caused by or the result of his in-service stressors.

In this regard, the service treatment records (STRs) include an October 1969 narrative summary which indicates a diagnosis of passive aggressive personality.  It states that after three years of active duty in the Navy, he was admitted to a hospital neuropsychiatric ward.  He had been recently stationed on the USS ENTERPRISE after a long shore duty in Vietnam and found it very difficult to take shipboard duties.  He constantly went to the medical officers aboard ship complaining of his symptoms and thought he received very casual treatment.  He came to the hospital seeking psychiatric treatment to get "bailed out" of his unpleasant situation aboard his ship.  He stated that he was stationed in Vietnam as a cook on land duty for about a year when he began to get nervous.  It was recommended that he be given an administrative discharge. 

Service personnel records show that he was AWOL on three occasions in October 1969.

Post-service, Vet Center records include a June 2008 report which states that the Veteran suffered from PTSD-like symptoms due to in-service stressors that included a rocket attack which hurt several friends and his bunk mate; an air base attack at his bunker; and a mortar attack on the truck in which he was a passenger.

On July 2009 VA PTSD examination, the Veteran presented with a history of service at an American Naval base in Da Nang.  He worked there for a year as a cook in a mobile van that delivered meals to personnel throughout the base.  At the end of his tour he was transferred to the USS ENTERPRISE where he complained that being in an enclosed space made him nervous.  He went AWOL for several days then surrendered at the Portsmouth Naval hospital where he was diagnosed with "passive aggressive personality."  He was given an honorable discharge with the rank of E-4; the reason for the discharge was unsuitability.  

The examining psychologist noted that in 1998 he and more than 50 other employees were arrested for a variety of offenses, most involving cargo theft and reselling stolen merchandise on the job.  He pled guilty to a felony and did not return to the job.  He later worked as an industrial oil and grease salesman, but did not attribute his unemployment to his psychiatric symptoms.  His legal history including serving 90 days in jail and 5 years' probation for his participation in the airport cargo thefts.  

On psychometric assessment, the Veteran's MMPI-2 profile was found to be inconsistent with his presentation in the interview.  He endorsed most items on the PTSD scale, but the results were suspect and likely resulted from symptom over reporting, providing factual evidence against this claim.

The impression was that he did not report symptoms meeting full DSM-IV criteria for PTSD.  Although he reported occasional dreams about his experiences in Vietnam, he was able to speak about events that took place there without significant distress and did not indicate ongoing efforts to avoid reminders of his service.  Feelings of alienation, irritability, and insomnia appeared to be associated with his experiences working at the airport, including an arrest and sentencing for larceny, which also triggered depressive symptoms.  His psychometric test results suggested over-reporting of psychiatric symptoms.

After a thorough review of the claims file and examination of the Veteran, the examining psychologist diagnosed depressive disorder, not otherwise specified (NOS), less likely as not the result of military event or injury, providing more evidence against this claim of high probative weight. 

In his September 2009 notice of disagreement, the Veteran stated that he told the July 2009 VA examining psychologist about his Vietnam War experiences, but that the psychologist did not fully comprehend what he experienced, due to the fact that he had no military experience.  He said that what he reported was not what he said and claimed that the examining psychologist omitted significant experiences he had during service in Vietnam, including receipt of a Navy Achievement Medal with Combat "V" device and the commendation which reads, "Although frequently working areas under enemy rocket and mortar attack, he performed his duties in a prompt, courteous, an responsive manner."  

In an October 2009 letter, his spouse stated that she obtained a copy of his military records in 2008 and could not fully understand the diagnosis of passive aggressive personality disorder and thought that he displayed symptoms of PTSD.
 
Pursuant to the Board's July 2015 remand, on September 2015 VA initial PTSD Disability Benefits Questionnaire examination, the examining psychologist opined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  The Veteran's reported in-service stressors included delivering food during a firefight at which time his truck was driven into a ditch; participating in a firefight with two other service members in the truck although he reported being unsure of what parties were involved in the fight; being in a truck under mortar attack which caused it to roll off the road; and service in areas in Vietnam with nearby rocket attacks.

He completed the SIMS, a 75 item true-false questionnaire that measured symptom validity across symptom categories.  His overall profile was inconsistent with a valid report of symptoms; the 2009 MMPI results were also of a questionable veracity, providing more factual evidence against the claim, suggesting the Veteran's statements are not accurate. 

The examining psychologist pointed out that he reported two details that were inconsistent with available records.  First, he reported having had a military unauthorized absence once, in October 1969, whereas the records noted 2 additional instances of unauthorized absences.  Secondly, following the 1969 hospitalization he reported that he was first prescribed antidepressant medication in the 1970s and 1980s.  However, the October 2009 letter from his wife noted that he first was prescribed medication 10 years prior to the letter.

After a thorough review of the claims file and psychiatric examination of the Veteran, the examining psychologist opined that the Veteran did not meet criteria for PTSD based, in part, on the rationale that there was no evidence of a psychiatric disorder during service.  The examining psychologist further opined that his current presentation was consistent with persistent depressive disorder, which appeared less likely than not to be due to his military service and did not appear to be related to the diagnosis of passive-aggressive personality, which was documented during service.  He concluded that the persistent depressive disorder appeared to be a continuation of the depressive disorder, NOS, diagnosed by the 2009 VA examining psychologist.

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The July 2009 and September 2015 VA examinations contain the opinion that the Veteran does not have PTSD providing evidence against this claim.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, including evidence in favor of the Veteran's claim, and/or as it is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  

In reaching this decision, despite the examiner's finding that the Veteran had no diagnosis of PTSD, the Board has considered several findings of PTSD "symptoms" in the Veteran Center records.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the July 2009 and September 2015 VA examination reports, for example, contain an analysis as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association  1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  While there are suggestions of PTSD in this record, the basis for obtaining two VA examinations, this does not mean the Veteran has PTSD.

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD. 

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.  Although the STRs include a diagnosis of passive aggressive personality disorder, as previously noted, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2015).

The earliest post-service evidence of an acquired psychiatric disorder is dated in June 2008, which is over 38 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§  3.307, 3.309.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service.

Rather, the July 2009 and September 2015 VA examining psychologists diagnosed depressive disorder which they related to post-service stressors, including worsening physical health and financial stress.  The July 2009 examining psychologist also related his psychiatric symptoms to the post-service stressor associated with his experiences working at an airport, including an arrest and sentencing for larceny, which also triggered depressive symptoms.

Moreover, on July 2009 VA examination the Veteran's psychometric test results suggested over-reporting of psychiatric symptoms that likely resulted from symptom over reporting.  The September 2015 VA examining psychologist opined that overall, his psychiatric profile was inconsistent with a valid report of symptoms and the veracity of the results of the 2009 MMPI were questionable.
 
Accordingly, the Board finds any of the Veteran's statements (in addition to those of his spouse) asserting that his acquired psychiatric disorder, to include PTSD and depressive disorder, is related to his service lacks credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has taken the Veteran and his wife's contention that his acquired psychiatric disorder was caused by his service seriously (this was the basis of the Board remand in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed acquired psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current diagnosis of PTSD and the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate.  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against this claim.

Beyond the above, the Board gives little weight to the Veteran's contention that he has PTSD or any other acquired psychiatric disorder due to his in-service stressors, based on the STRs and SPRs which are void of any evidence of treatment for any acquired psychiatric disorder.  More importantly, medical providers found him to be an unreliable historian, including the July 2009 and September 2015 VA examining psychologists which found that he over-reported his psychiatric symptoms and questioned the veracity of the results of the 2009 MMPI.  This weighs heavily against his claim.  On these bases, the Board finds that the Veteran's assertions that his active service was so stressful and traumatic that he continues to experience psychiatric symptoms as a result are simply not credible and that the Veteran's accounts of his in-service and current symptoms are exaggerated or fabricated.  Simply stated, the Veteran's statements regarding his service have been compromised.  The best evidence suggests he does not have a psychiatric disability or, if he does, it is not related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for an acquired psychiatric disorder, the Board finds that the examination reports and opinions show the examining physician considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of these matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, is denied.

REMAND

With regard to the claim for service connection for hypertension, the Veteran initially contended that it was related to his acquired psychiatric disorder or to herbicide exposure.  In this regard, on September 2015 VA examination, the examining psychologist opined that the hypertension was not related to his service or herbicide exposure.

In a February 2016 rating decision, service connection was granted for ischemic heart disease due to herbicide exposure.  In March 2016, the Veteran requested reconsideration of his claim as secondary to service-connected ischemic heart disease.  

There is no opinion of record which addresses this new contention.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
As such, the Board must remand for an addendum to determine whether the Veteran's hypertension is related to his newly service-connected ischemic heart disease.

Accordingly, the case is REMANDED for the following actions:

1.  After the foregoing has been completed, forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner should provide the following opinions:

a) Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed hypertension is (a) proximately due to or the result of the Veteran's service-connected heart disability, or (b) aggravated or permanently worsened by service-connected heart disability.  If it is determined that the hypertension is related to a service-connected heart disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

b) Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed hypertension is (a) proximately due to or the result of the Veteran's service-connected heart disability, or (b) aggravated or permanently worsened by service-connected heart disability.  If it is determined that the hypertension is related to service-connected heart disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


